                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:07-CR-00045-RJC
 USA                                         )
                                             )
    v.                                       )             ORDER
                                             )
 ANTHONY EUGENE BOYD                         )
                                             )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release, (Doc. No. 56), which he suggests follows his request for

relief from the warden of his institution.

         Local Criminal Rule 47.1(D) provides that the government is not required to

respond to pro se motions unless ordered by the Court.

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: May 14, 2020




           Case 3:07-cr-00045-RJC Document 57 Filed 05/15/20 Page 1 of 1
